Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 1 of 23 PageID #: 463



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION



PNC BANK, NATIONAL ASSOCIATION,                  )
                                                 )
     Plaintiff/Judgment Creditor/Garnishor,      )
                                                 )
            v.                                   )
                                                 )
MAC MEETINGS & EVENTS, LLC, et al.,              )          Case No. 4:18-CV-1967-SPM
                                                 )
     Defendants/Judgment Debtors, and            )
                                                 )
CISCO SYSTEMS, INC.,                             )
    Garnishee.                                   )
                                                 )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Cisco Systems, Inc.’s Motion to Transfer Venue pursuant

to 28 U.S.C. § 1404(a). (Doc. 45). The motion has been fully briefed. All parties have consented

to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c). (Doc. 31). For the following reasons, the motion will be granted.

       I.        BACKGROUND

       On November 21, 2018, Plaintiff PNC Bank, National Association (“PNC”) filed a

complaint against Defendants MAC Meetings & Events, LLC (“MAC Meetings”) and 801 N

Second Street, LLC (“801 N. Second St.”), alleging that Defendants owed Plaintiff money based

on an unpaid note and a breached credit card agreement. (Doc. 1). On December 21, 2018, this

Court entered a Final Consent Judgment in favor of PNC, and against Defendants, in the amount

of $4,142,067.39. (Doc. 12).




                                                1
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 2 of 23 PageID #: 464


       In an attempt to collect on its judgment against Defendants, PNC served a third party,

Garnishee Cisco Systems, Inc. (“Cisco”), with garnishment interrogatories, pursuant to Federal

Rule of Civil Procedure 69 and Rule 90.13 of the Missouri Supreme Court Rules. (Doc. 16-3). In

its answers to those garnishment interrogatories, Cisco denied owing any debt to MAC Meetings.

(Doc. 19). PNC then filed Exceptions and Objection to the Answers to the Garnishment

Interrogatories (the “Exceptions”). (Doc. 20). In those Exceptions, PNC alleged that Cisco

currently owes MAC Meetings in excess of $9 million in unpaid compensation, fees, charges, and

unreimbursed expenses related to meeting and event planning services MAC Meetings provided

to Cisco.

       After Cisco moved to dismiss the Exceptions, the Court, acting sua sponte, raised questions

regarding its subject matter jurisdiction over the garnishment action and requested supplemental

briefing on the issue of subject matter jurisdiction. (Doc. 32). PNC filed a brief in which it argued

that the Court has subject matter jurisdiction over this action pursuant to its ancillary enforcement

jurisdiction and that the Court also has original and independent subject matter jurisdiction over

the garnishment proceeding pursuant to 28 U.S.C. § 1332(a)(1), because there is a diversity of

citizenship between the PNC and Cisco and the amount in controversy exceeds $75,000. (Doc.

34). Cisco submitted a brief in which it argued that the Court does not have ancillary enforcement

jurisdiction over the garnishment action and that PNC had not satisfied its burden of showing an

independent basis for subject matter jurisdiction in light of the absence of jurisdictional allegations

in the Exceptions. (Doc. 33).

       PNC subsequently requested, and was granted, leave to file amended exceptions and

objections to the answers to garnishment interrogatories to address jurisdictional issues and issues

raised by Cisco in its previously-filed motion to dismiss. (Doc. 37). After PNC filed amended

exceptions and the Court identified a deficiency in the allegations regarding citizenship, PNC filed

its Second Amended Exceptions and Exceptions to Garnishment Interrogatories Submitted on

                                                  2
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 3 of 23 PageID #: 465


Behalf of Garnishee Cisco Systems, Inc. (the “Second Amended Exceptions”). (Doc. 41). In light

of the filing of the Second Amended Exceptions, the Court denied Cisco’s prior motion to dismiss

as moot.

       In the Second Amended Exceptions, PNC alleges that it is a national banking association

with its main office in Delaware, and that it is therefore a citizen of Delaware for purposes of 28

U.S.C. §§ 1332(a)(1) and 1348. (Second Am. Exceptions, Doc. 41, at ¶ 1). PNC alleges that Cisco

is a corporation organized under the laws of California, with its principal place of business in

California, and is therefore a citizen of the State of California for purposes of 28 U.S.C.

§ 1332(a)(1). (Id. at ¶ 3). It alleges that MAC Meetings is a limited liability company organized

under the laws of the State of Missouri; that MAC Meetings’ members consist of two individual

citizens of Missouri and one individual citizen of Illinois; and that MAC Meetings therefore a

citizen of Missouri and Illinois. (Id. at ¶ 4). It also alleges that 801 N. Second Street is a limited

liability company organized under the laws of the State of New York; that its members are MAC

Meetings and an individual who is a citizen of New York; and that 801 N. Second Street is

therefore a citizen of Missouri, Illinois, and New York. (Id. at ¶ 5).

       As it did in the original Exceptions, PNC takes exception and objects to Cisco’s answers

to garnishment interrogatories to the extent that Cisco asserts that it is not indebted to MAC

Meetings. (Id. at ¶ 23). PNC alleges the following: Over a period of over fifteen years, MAC

Meetings performed meeting and event planning services for Cisco, pursuant to or in accordance

with certain written, oral, and/or implied agreements, under which Cisco agreed to compensate

MAC Meetings and reimburse MAC Meetings for certain expenses incurred. (Id. at ¶ 11). PNC

identifies several specific written agreements between Cisco and MAC Meetings related to the

meeting and event planning services, including a Services Agreement dated November 1, 2001,

and an Outsourcing Agreement dated October 27, 2006, as amended in 2007 and 2009, as well as

various purchase orders, statement of work forms, and service request forms. (Id. at ¶ 12).

                                                  3
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 4 of 23 PageID #: 466


        The Services Agreement and the Outsourcing Agreement (collectively, the “Agreements”)

are attached as exhibits to the Second Amended Exceptions. The Services Agreement states that it

is made between Cisco and MAC Meetings. (Ex. A-1 to Second Am. Exceptions (“Services

Agreement”) at p.1). The Services Agreement includes a clause stating, inter alia:

        The sole jurisdiction and venue for all disputes relating to this Agreement shall be
        the California State Courts for the County of Santa Clara and the U.S. Federal
        Courts for the Northern District of California and the parties hereby consent to the
        jurisdiction of such courts and waive all venue objections.

(Id. at § 16.3). The Outsourcing Agreement also states that it is entered into between Cisco and

MAC Meetings. (Ex. A-2 to Second Am. Exceptions (“Outsourcing Agreement”), at p. 1). The

Outsourcing Agreement includes a clause stating, inter alia,

        The exclusive jurisdiction and venue of any action with respect to the subject matter
        of this Agreement shall be the state courts of the State of California for the County
        of Santa Clara or the United States District Court for the Northern District of
        California. Each of the parties hereto submits itself to the exclusive jurisdiction and
        venue of such courts for the purpose of any such action.

(Id. at § 18).

        In the Second Amended Exceptions, PNC alleges that MAC Meetings has performed

various meeting and event planning services for Cisco for which Cisco has failed to properly

compensate and/or reimburse MAC Meetings. (Second Am. Exceptions, at ¶ 13). MAC Meetings

retained an outside consultant to conduct an independent analysis of the total indebtedness owed

to MAC Meetings by Cisco, and the consultant concluded that MAC Meetings is owed at least

$9,835,016.00 by Cisco. (Id. at ¶ 14). In mid-December, MAC Meetings forwarded a copy of the

audit to Cisco, along with documents relied on by the consultant. (Id. at ¶ 15). Over the next nine

months, representatives of MAC Meetings and Cisco engaged in discussions in an effort to reach

a mutual agreement on the alleged indebtedness, but in August 2018, Cisco broke off

communications. (Id. at ¶¶ 16-17). PNC asserts six claims in its Second Amended Exceptions: (1)




                                                  4
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 5 of 23 PageID #: 467


Breach of Written Contract; (2) Breach of Oral Contract; (3) Breach of Implied Contract; (4)

Action on Account; (5) Quantum Meruit; and (6) Unjust Enrichment.

       On January 8, 2020, Cisco filed the instant Motion to Transfer Venue Pursuant to 28 U.S.C.

§ 1404(a) (Doc. 45), along with a motion to stay proceedings pending the Court’s decision on the

motion to transfer venue (Doc. 47). The Court granted the motion to stay. (Doc. 53). PNC

subsequently filed a memorandum in opposition to the motion to transfer venue (Doc. 54), and

Cisco filed a reply (Doc. 60).

       II.     SUBJECT MATTER JURISDICTION

       The Court will first address the question of whether it has subject matter jurisdiction over

this garnishment action. “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that

power authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). “[J]urisdiction

issues will be raised sua sponte by a federal court when there is an indication that jurisdiction is

lacking, even if the parties concede the issue.” Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th

Cir. 2006) (quoting Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991)). The Court previously

raised concerns about its subject matter jurisdiction, noting an apparent split in authority regarding

whether a federal court’s ancillary jurisdiction to enforce its own judgments extends to a

garnishment proceeding that—like this one-—involves substantial disputed questions of fact

and/or law that are completely unrelated to the original lawsuit, such that the garnishment

proceeding appears to be entirely new case.

       After review of the parties’ briefs and PNC’s amended pleadings, the Court finds that it

need not reach the difficult and close question of whether this Court’s ancillary jurisdiction extends

to the garnishment action, because this Court has jurisdiction over the garnishment action based

on diversity of citizenship pursuant to 28 U.S.C. § 1332(a)(1). To invoke diversity jurisdiction, the

parties must be citizens of different states, and the amount in controversy must exceed $75,000.

                                                  5
    Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 6 of 23 PageID #: 468


28 U.S.C. § 1332(a). For purposes of determining whether diversity of citizenship exists in a

garnishment action, the relevant citizenship is that of the garnishor and garnishee. See Monroe v.

Rodder, 583 F. Supp. 2d 1031, 1034 (E.D. Mo. 2008) (finding diversity of citizenship for purposes

of § 1332(a)(1) and § 1441 in a removed garnishment proceeding, because the garnishor and

garnishee were citizens of a different states; finding irrelevant the citizenship of the judgment

debtor); Grissom v. Welker, No. 1:10-CV-144 RWS, 2011 WL 845285, at *2 (E.D. Mo. March 9,

2011) (same). It is undisputed that the amount in controversy in this garnishment action is well

over $75,000. Although PNC did not adequately allege the citizenship of the parties for purposes

of establishing diversity jurisdiction in its initial Exceptions, it does so in the Second Amended

Exceptions. PNC alleges that it is a citizen of Delaware and that Cisco is a citizen of California. 1

Because the garnishor and garnishee are citizens of different states and the amount in controversy

exceeds $75,000, this Court has jurisdiction over the garnishment action under § 1332(a)(1).

         III.    MOTION TO TRANSFER VENUE

                 A. The Instant Garnishment Proceedings Are Subject to a Motion to Transfer
                    Venue Pursuant to 28 U.S.C. § 1404(a)

         In the instant motion, Cisco asks the Court to transfer PNC’s garnishment proceedings

against it to the United States District Court for the Northern District of California, pursuant to 28

U.S.C. § 1404(a) and the forum selection clauses in the Agreements. The first disputed question

the Court must resolve is whether post-judgment garnishment proceedings brought by a judgment

creditor/garnishor under Federal Rule of Civil Procedure 69(a) are subject to transfer of venue

under § 1404(a). Section 1404(a) states, in relevant part:

       (1) For the convenience of parties and witnesses, in the interest of justice, a district
           court may transfer any civil action to any other district or division where it might
           have been brought or to any district or division to which all parties have consented.

1
  Even if the citizenship of the judgment debtor were relevant here, it would not affect the diversity
analysis. PNC alleges that MAC Meetings is a citizen of Missouri and Illinois; thus, MAC
Meetings is not a citizen of the same state as either PNC or Cisco. (Second Am. Exceptions ¶ 4).

                                                    6
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 7 of 23 PageID #: 469



28 U.S.C. § 1404(a). As Cisco correctly points out, the Supreme Court has held that “Section

1404(a) . . . provides a mechanism for enforcement of forum-selection clauses that point to a

particular federal district.” Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571

U.S. 49, 59-60 (2013). Noting that courts apply federal procedural rules in a diversity action, see

Ashley Cty., Ark. v. Pfizer, 552 F.3d 659, 665 (8th Cir. 2009), Cisco argues that section 1404(a) is

a federal judicial housekeeping statute and applies in this diversity case.

       PNC, on the other hand, argues that § 1404(a) does not apply in this case, because this is a

garnishment proceeding brought pursuant to Rule 69(a), which states:

       (1) Money Judgment; Applicable Procedure. A money judgment is enforced by a
           writ of execution, unless the court directs otherwise. The procedure on
           execution—and in proceedings supplementary to and in aid of judgment
           or execution—must accord with the procedure of the state where the court
           is located, but a federal statute governs to the extent it applies.

Fed. R. Civ. P. 69(a) (emphasis added). PNC argues that state procedural law applies, not federal

procedural statutes. PNC further argues that § 1404(a) is not one of the “federal statute[s]”

specifically mentioned in Rule 69(a), because that term refers only to a narrow band of federal

statutes that address procedures on execution, and those statutes are not at issue here.

       Neither party has directed the Court to any cases specifically addressing whether § 1404(a)

is applicable in proceedings brought pursuant to Rule 69(a). The Court’s own research reveals that

in other contexts, courts have found that Rule 69(a)(1) does not necessarily require the federal

court to ignore its own procedures and adopt the entire procedural law of the state in post-judgment

proceedings; instead, it requires adoption of the provisions of state law and procedure that are

specifically related to the enforcement of judgments. See Hilao v. Estate of Marcos, 95 F.3d 848,

852-53 (9th Cir. 1996) (“We are of the opinion that in supplementary proceedings the Federal

Rules of Civil Procedure with respect to the method of service and to the person who may make



                                                  7
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 8 of 23 PageID #: 470


the service control, rather than general provisions of state practice and procedure, prescribed by

state statute, which do not deal specifically with practice and procedure in supplementary

proceedings.”) (quoting Rumsey v. George E. Failing Co., 333 F.2d 960, 962 (10th Cir. 1964), and

citing cases); Apparel Art Int’l Inc. v. Amertex Enters., Inc., 48 F.3d 576, 582 (1st Cir. 1995) (the

district court “must apply only those provisions of state law which specifically govern the

enforcement of judgments. The district court need not follow general state procedural law.”) (citing

12 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 3012 (1973));

Resolution Trust Corp. v. Ruggiero, 994 F.2d 1221, 1226 (7th Cir. 1993) (“The draftsmen of the

rule, rather than design a format for supplementary proceedings—with stages, deadlines, and other

forms, powers, and limitations specially adapted to the needs of such proceedings—decided

(perhaps in the hope that such proceedings would rarely be necessary) to borrow the format

employed in the courts of the forum state. Though authority is sparse we doubt that they meant to

borrow the entire procedural law of the state, so that in supplementary proceedings in federal

district courts in Illinois the judge would apply the Illinois rules of civil procedure and of evidence

rather than the counterpart federal rules.”); Operating Eng’rs Local 139 Health Benefit Fund v.

Tracks Custom Crushing, Inc., No. 09-C-44, 2009 WL 3754172, at *1 (E.D. Wis. Nov. 5, 2009)

(applying federal law, not Wisconsin law, in deciding whether to vacate a default judgment in a

Rule 69(a)(1) proceeding, because that area of law was not uniquely applicable to supplementary

proceedings); Dexia Credit Local v. Rogan, No. 02 C 8288, 2009 WL 528902, at *1 (N.D. Ill. Mar.

2, 2009) (applying federal law to the question of whether parties in supplemental proceedings

brought under Rule 69(a) and Illinois law were entitled to a jury trial).

       The above cases tend to support the conclusion that because § 1404(a) is a general

procedural statute and venue is not an area of law that relates specifically to enforcement of

judgments, § 1404(a) is applicable in this action. Moreover, the Court has found at least two cases

                                                  8
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 9 of 23 PageID #: 471


in which courts have applied § 1404(a) to effect a transfer of venue in a case involving post-

judgment proceedings under Rule 69 and state law, and the Court has found no cases reaching a

contrary conclusion. See Americananglian Envt’l. Techs., L.P. v. Doherty, 461 F. Supp. 2d 359,

361-64 (E.D. Pa. 2006) (rejecting the argument that Rule 69 required the court to apply

Pennsylvania venue rules in an action to enforce a judgment and applying 28 U.S.C. § 1404(a) to

transfer the action to the Middle District of Pennsylvania; reasoning that Rule 69 provides that

state law applies “except that any statute of the United States governs to the extent that it is

applicable” and that federal law should apply because “questions of venue . . . are essentially

procedural”) (internal quotation marks and alterations omitted); Limbright v. Hofmeister, No. 08-

12336, 2009 WL 915803, at *2, *8-*9 (E.D. Mich. Mar. 31, 2009) (applying 28 U.S.C. § 1404(a)

to transfer an action to the Eastern District of Kentucky that was initiated in the Eastern District of

Michigan “under Michigan Compiled Laws § 600.6104 and Michigan Court Rule § 2.621, which

allows proceedings supplementary to judgment in this Court pursuant to Federal Rule of Civil

Procedure 69”; applying the factors relevant to 28 U.S.C. § 1404(a); and finding that “the proper

exercise of discretion calls for a transfer of the action to the United States District Court for the

Eastern District of Kentucky”).

       Section 1404(a) is a general procedural statute, and the Court finds no Missouri law

addressing venue or forum selection clauses in the specific context of enforcement of judgments




                                                  9
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 10 of 23 PageID #: 472


that should apply instead. 2 Thus, as in the above cases, the Court finds that § 1404(a) is applicable

in this garnishment proceeding. 3




2
   PNC’s reliance on Brucker v. Georgia Cas. Co., 14 F.2d 688, 688 (E.D. Mo. 1926), for the
proposition that Missouri courts have long rejected the notion that a garnishee may seek a change
in venue, is unavailing. In Brucker, the district court was not deciding a motion for change of
venue, but was deciding whether a Missouri garnishment action was removable to federal court.
In finding that it was not, the court relied on Missouri state cases finding that Missouri garnishment
actions are auxiliary, rather than independent, actions. Id. Among the cases cited by the Brucker
court was a Missouri case finding a change of venue was not permissible in a garnishment
proceeding, because such a proceeding “is not a new suit, but an incident or an auxiliary of the
judgment,” and “[t]he garnishee must make his answer in the court where the execution issues, as
it alone has exclusive control over its process.” State ex rel. Stevenson v. Hughes, 115 S.W. 1069,
1069-70 (Mo. Ct. App. 1909).
        The Eighth Circuit has since noted that even though “[i]t would appear that Missouri
regards garnishment as a proceeding auxiliary to the main suit,” federal law controls the question
of whether the garnishment proceeding is a civil action, and “the classification which the Missouri
courts give garnishment proceedings is in no way binding upon [the federal court].” Randolph v.
Employers Mut. Liab. Ins. Co. of Wis., 260 F.2d 461, 463-64 (8th Cir. 1958). The Eighth Circuit
has held that under federal law, a Missouri garnishment proceeding is a civil action that can be
removed to federal court. Id. at 464-65.
        In light of the fact that Hughes was premised on the Missouri court’s view that a
garnishment proceeding is an auxiliary action that must be heard in the court that issued the
judgment, and the fact that the Eighth Circuit does not follow that rule with regard to Missouri
garnishment actions removed to federal court, the Court finds that neither Hughes nor Brucker is
relevant here.
3
  Although the Court reaches the same ultimate conclusion as did the court in Americananglian,
the Court is not entirely convinced by the Americananglian court’s reasoning—that § 1404(a)
applies because it is one of the “federal statute[s]” referred to in Rule 69(a). As PNC points out,
the reference in Rule 69(a) to applicable federal statutes appears to be to federal statutes expressly
governing execution. See Note of Advisory Committee on Rule 69(a) (stating, “Statutes of the
United States on execution, when applicable, govern under this rule” and specifically listing
several such federal statutes); see also States Res. Corp. v. Younger, No. 08-06041-CV-SJ-DGK,
2014 WL 912369, at *2 (W.D. Mo. Mar. 10, 2014) (“[Rule 69(a)(1)] requires compliance with the
forum state’s execution methods and procedures, except where the state enforcement mechanism
is pre-empted by an applicable federal law. In reality, only a few federal laws exist in the judgment
execution context and most are concerned only technical details relevant to specific judgments.”).
This Court’s interpretation of the rule is simply that Rule 69(a) does not require the wholesale
adoption of state rules (and rejection of federal rules) where such rules are not specifically related
to execution.

                                                 10
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 11 of 23 PageID #: 473


               B. Cisco Is Entitled to a Transfer of Venue Pursuant to § 1404(a) and the
                  Forum Selection Clauses in the Agreements

       The Court next must evaluate whether Cisco has established that a change of venue

pursuant to § 1404(a) is proper under the circumstances of this case, in light of the forum selection

clauses in the Agreements. As discussed above, the Supreme Court has held that § 1404(a) is the

proper mechanism by which to bring a motion to transfer venue based on a forum selection clause.

See Atl. Marine Constr. Co. 571 U.S. at 59-60. Additionally, the Supreme Court has held that

where the parties’ contract contains a valid forum-selection clause, the court should not give

weight to the plaintiff’s choice of forum and should not consider arguments about the parties’

private interests, but instead should only consider arguments about public-interest factors. Id. at

63-64. It has noted that because public interest factors “will rarely defeat a transfer motion, the

practical result is that forum-selection clauses should control except in unusual cases.” Id. Neither

party argues that public interest factors are relevant here, so the relevant question is whether the

forum selection clauses in the agreements are valid and enforceable against PNC.

       PNC does not challenge Cisco’s contention that the forum selection clauses in the

Agreements between MAC Meetings and Cisco are valid and would be enforceable in a dispute

between MAC Meetings and Cisco. “‘[F]orum selection clauses are prima facie valid and are

enforced unless they are unjust or unreasonable or invalid.’” Servewell Plumbing, LLC v. Fed. Ins.

Co., 439 F.3d 786, 789 (8th Cir. 2006) (internal quotation marks omitted).

       PNC also does not challenge Cisco’s contention that the forum selection clauses, by their

terms, are sufficiently broad to include the claims raised in the Second Amended Exceptions. As

noted above, the Services Agreement states, “The sole jurisdiction and venue for all disputes

relating to this Agreement shall be the California State Courts for the County of Santa Clara and

the U.S. Federal Courts for the Northern District of California and the parties hereby consent to


                                                 11
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 12 of 23 PageID #: 474


the jurisdiction of such courts and waive all venue objections.” (Services Agreement § 16.3)

(emphasis added). The Outsourcing Agreement states, “The exclusive jurisdiction and venue of

any action with respect to the subject matter of this Agreement shall be the state courts of the

State of California for the County of Santa Clara or the United States District Court for the

Northern District of California.” (Outsourcing Agreement § 18) (emphasis added). The subject

matter of the Agreements was Cisco’s agreement to pay MAC Meetings for MAC Meetings’

performance of meeting and event services and to reimburse MAC Meetings for expenses incurred

in connection with the performances of such services. Each of the claims brought by PNC in the

Second Amended Exceptions (Breach of Written Contract, Breach of Oral Contract, Breach of

Implied Contract, Action on Account, Quantum Meruit, and Unjust Enrichment) is related to that

same subject matter. Courts have applied similar language broadly and not limited it to claims for

breach of a written contract. See DesignSense, Inc. v. MRIGlobal, No. 4:13-CV-010-DGK, 2013

WL 3205569, at *2 (W.D. Mo. June 25, 2013) (stating, “Courts read forum selection clauses using

[language such as ‘pertaining to’] broadly” and finding forum selection clause applied to tort

claims); Ross v. Extreme Techs., Inc., No. 09-0787-CV-W-SOW, 2009 WL 10671679, at *5 (W.D.

Mo. Dec. 21, 2009). (“The words ‘relating to’ are less restrictive than ‘arising out of’ and indicate

that a claim may be ‘associated with’ an agreement to be covered.”). See also Terra Int’l, Inc. v.

Miss. Chem. Corp., 119 F.3d 688, 695 (8th Cir. 1997) (applying forum selection clause to tort

claims; noting that the facts surrounding the tort claim could also have given rise to a breach of

contract claim and that “strategic or artfully drawn pleadings . . . will not work to circumvent an

otherwise applicable forum selection clause”); Cedars-Sinai Med. Ctr. v. Glob. Excel Mgmt., Inc.,

No. CV 09-3627 PSG AJWX, 2010 WL 5572079, at *6 (C.D. Cal. Mar. 19, 2010) (“[The

plaintiff’s] breach of implied contract and unjust enrichment claims are also covered by the forum



                                                 12
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 13 of 23 PageID #: 475


selection clause because, otherwise, any party could simply plead around a forum selection clause

by alleging claims under implied contract or quasi-contract theories.”).

        The principal dispute in this case is whether these forum selection clauses can be enforced

against PNC, which (unlike MAC Meetings) is not a party to the Agreements containing the

clauses and thus did not agree to the forum selection clauses. The Court first considers whether

federal law or state law applies to this dispute. The Eighth Circuit has not definitively ruled on

whether federal law or state law should apply to such questions; however, it has suggested that it

would likely apply federal law. See Rainforest Cafe, Inc. v. EklecCo, L.L.C., 340 F.3d 544, 546

(8th Cir. 2003) (“In this case, both parties operate under the assumption that federal law controls

the question of whether this forum selection clause applies. We are inclined to agree, but

acknowledge that this appears to be an open question . . .”) (internal quotation marks and citation

omitted); Doshier v. Twitter, Inc., 417 F. Supp. 3d 1171, 1179 (E.D. Ark. 2019) (“The Eighth

Circuit Court of Appeals ‘has expressed its inclination to find that federal law governs resolution

of [the enforceability of a forum selection clause] in diversity cases.’”) (quoting U.S. Bank Nat’l

Ass’n v. San Bernardino Pub. Emps.’ Ass’n, No. 13-2476, 2013 WL 6243946, at *2 (D. Minn.

Dec. 3, 2013)); Elliott v. Manhattan Cryobank, Inc., No. 4:19-CV-00190-JAR, 2019 WL 1318565,

at *2 n.1 (E.D. Mo. Mar. 22, 2019) (“The Eighth Circuit has indicated its general agreement with

the proposition that in a diversity case, federal law controls whether a forum selection clause

applies, Rainforest Café, Inc. v. EklecCo, L.L.C., 340 F.3d 544, 546 (8th Cir. 2003) (citing Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31-32 (1988)), but it has not definitively so held and

consequently the application of state or federal law appears to be an open question.”); Kleiman v.

Kings Point Capital Mgmt., LLC, No. 4:17-CV-2278-HEA, 2018 WL 3328012, at *3 (E.D. Mo.

July 6, 2018) (stating that “[t]he Eighth Circuit has not definitively ruled on whether state or federal

law controls when the applicability of a forum selection clause is at issue,” and applying federal

                                                  13
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 14 of 23 PageID #: 476


law to the question of whether the forum-selection clause applies to a non-party, because the parties

had relied on federal law). A majority of other circuits have held that federal law applies to

questions related to the enforceability of a forum-selection clause. See 14D Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 3803.1 (4th ed. 2016) (“A question of

obvious importance in diversity of citizenship cases is what law—state or federal—shall govern

on the question of whether a forum selection clause is enforceable. It seems rather clear that federal

law should govern. . . . Although the Eighth Circuit appears not to have taken a position on the

matter, the clear majority—including the First, Second, Third, Fourth, Fifth, Sixth, Ninth, and

Eleventh Circuits—conclude that enforceability of a forum selection clause is governed by federal

law. The Seventh and Tenth Circuits, in contrast, apply state law on the theory that state law

governs the remaining portions of the contract.”) (citing cases; footnotes omitted). This Court

agrees with those courts that have found that the enforceability of a forum-selection clause presents

primarily a procedural question to which federal law should apply, particularly in light of the

Eighth Circuit’s indication that it is inclined to agree with this approach.

       Under Eighth Circuit law, a non-party may be bound by a forum-selection clause where

the non-party is “closely related to the dispute such that it becomes foreseeable that it will be

bound.” Marano Enters. of Kan. v. Z–Teca Rests., L.P., 254 F.3d 753, 757 (8th Cir. 2001) (quoting

Hugel v. Corp. of Lloyd’s, 999 F.2d 206, 209 (7th Cir. 1993)). “This standard does not call for a

‘unity of interest’ such that the third party and signatory party are ‘indistinguishable.’ Rather, the

appropriate inquiry is whether the third party reasonably should foresee being bound by the forum

selection clause because of its relationship to the cause of action and the signatory to the forum

selection clause.” Kleiman v. Kings Point Capital Mgmt., LLC, No. 4:17-CV-2278-HEA, 2018

WL 3328012, at *4 (E.D. Mo. July 6, 2018) (citing TLC Vision (USA) Corp. v. Freeman, 2013

WL 230254, at *11 (E.D. Mo. Jan. 22, 2013)). “To determine whether a party is closely related to


                                                 14
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 15 of 23 PageID #: 477


the dispute, courts have looked to its common interests with the contracting party in the litigation.”

Medtronic, Inc. v. Ernst, 182 F. Supp. 3d 925, 932 (D. Minn. 2016). “Most courts have also relied

on the fact that the non-contracting party voluntarily associated itself with the contracting party in

some type of legal process.” Id.

       The parties have not directed the Court to any cases addressing the “closely related”

standard in situations similar to those present here, nor has the Court found any. The inquiry tends

to be fact-specific, with relevant considerations including whether there is a company/agent

relationship between the party who signed the contact and the non-party, whether the non-party is

a third-party beneficiary of the contract, whether the party and non-party share a common interest

with respect to the litigation, whether the non-party is attempting to enforce rights under the

contract, and whether the non-party has made a voluntary decision to participate in litigation

related to the contract under circumstances where the non-party could foresee being bound. 4


4
  See, e.g., Marano, 254 F.3d at 758 (holding that the individual plaintiff, who was a shareholder
and officer of the plaintiff corporation, was bound by the forum selection clause in the
corporation’s agreement with the defendant; noting that the individual plaintiff had “joined with
[the corporation] in bringing suit against [the defendant] under the agreements, arguably
acquiescing in the forum-selection clauses within those agreements” and that “[a]s a voluntary
plaintiff, he will not now be heard to object to jurisdiction limited to the venue(s) to which his co-
plaintiffs agreed”); Kleiman, 2018 WL 3328012, at *5 (E.D. Mo. July 6, 2018) (“A third-party
beneficiary of a contract is almost certainly subject to its forum selection clause.”); In re: RFC &
ResCap Liquidating Tr. Litig., No. 13-CV-3451 (SRN/HB), 2017 WL 1483374, at *11 (D. Minn.
Apr. 25, 2017) (forum selection clause was binding on individual defendants who were sole
owners of company); Medtronic, 182 F. Supp. 3d at 932-33 (holding that new employer was not
bound by forum selection clause in contract between employee and former employer in lawsuit
asserting that the employee breached her employment agreement by accepting the new
employment agreement and the new employer tortuously interfered with the agreement by hiring
her; noting that in contrast to several cases on which the plaintiff relied, the new employer “did
not voluntarily join [the employee] in any litigation”); Hernandez v. Tex. Capital Bank, N.A., No.
07-0726-CV-W-ODS, 2008 WL 342758, at *3 (W.D. Mo. Feb. 5, 2008) (holding that the plaintiffs
in an FLSA case who had not signed a contract with their employer were not bound by a forum
selection clause in the contract merely because some of their co-plaintiffs had signed it;
emphasizing that the plaintiffs “did not sign the Agreement and they are not seeking to enforce
rights under the Agreement,” and therefore “they had no reason to foresee that by asserting claims
under the FLSA, they would be bound by a forum selection clause contained in the employment
agreements signed by [the other employees]”).

                                                 15
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 16 of 23 PageID #: 478


       After consideration of the standard and the relevant factors, the Court is persuaded that

PNC is “closely related to the dispute such that it becomes foreseeable that it will be bound” by

the forum selection clauses in the Agreements. See Marano, 254 F.3d at 757. In this garnishment

proceeding, PNC has voluntarily decided to engage in litigation to enforce MAC Meetings’

contractual rights under the Agreements. PNC’s first claim is for “Breach of Written Contract,” a

claim based on PNC’s assertion that Cisco breached the Agreements with MAC Meetings. PNC

attached copies of the Agreements to the Second Amended Exceptions. When PNC decided to ask

the Court to enforce the terms of the Agreements between MAC Meetings and Cisco, it should

have been entirely foreseeable to PNC that it would be bound by the terms of those Agreements,

including the forum selection clause.

       In addition, PNC and MAC Meetings share a common interest in the garnishment action—

demonstrating Cisco’s liability to MAC Meetings. PNC is, in effect, stepping into the shoes of

MAC Meetings for purposes of establishing Cisco’s liability to MAC Meetings under the

Agreements. Moreover, as Cisco points out, it is clear from the record that MAC Meetings is

actively cooperating with PNC in this litigation by providing Cisco with information about the

contractual relationship between MAC Meetings and Cisco. PNC attached to its Second Amended

Exceptions an affidavit from James J. Lindsay, who is a member and manager of MAC Meetings

and who states in the affidavit that he is authorized to make the affidavit as a member and manager

of MAC Meetings. (Ex. A. to Second Am. Exceptions, Affidavit of James J. Lindsay (Nov. 27,

2019)). Mr. Lindsay states that the copies of the Agreements attached to the Second Amended

Exceptions are true and complete copies of those Agreements and that he has reviewed several

allegations in the Second Amended Exceptions and confirms that they are true, accurate, and

complete. Earlier in the case, Mr. Lindsay submitted two other affidavits in support of filings made




                                                16
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 17 of 23 PageID #: 479


by PNC, each of which addressed the MAC Meetings/Cisco relationship, the money allegedly

owed to MAC Meetings, and the attempts MAC Meetings has previously made to collect that

money. (Doc. 20-1, Affidavit of James J. Lindsay (May 30, 2019); Doc. 29-1, Affidavit of James

J. Lindsay (Aug. 7, 2019)). Additionally, Cisco states that PNC must be obtaining information

from MAC Meetings, because the Services Agreement attached to PNC’s Second Amended

Exceptions is confidential and not publicly available; Cisco notes that the Services Agreement

provides that “Neither party shall disclose the terms and conditions of this Agreement to third

parties . . . without prior written consent of the other party . . . .” (Services Agreement, § 16.8).

PNC does dispute this assertion. It is clear that for purposes of the instant garnishment action, PNC

and MAC Meetings are working together toward their common interest in finding Cisco liable

under the Agreements.

       In light of the fact that PNC has voluntarily undertaken to engage in litigation attempting

to enforce MAC Meetings’ rights under the Agreements containing the forum selection clauses,

the fact that PNC and MAC Meetings share a common interest in establishing Cisco’s liability to

MAC Meetings under the Agreements, and the fact that Cisco and MAC Meetings appear to be

cooperating to advance that common interest, the Court finds the “closely related” standard has

been met here. The Court further notes that this conclusion is consistent with principles of fairness.

Cisco should not be deprived of one of the contractual benefits it bargained for—a California

forum—merely because the entity that actually brought suit to enforce the Agreements happens to

be a third-party garnishor rather than the original contracting party.

       The Court finds the cases relied on by PNC unpersuasive, both because they are factually

distinguishable and because they rely on state, rather than federal law. PNC relies principally on

two cases: Baisch & Skinner, Inc., v. Bair, 507 S.W.3d 627 (Mo. Ct. App. 2016) (applying

Missouri law), and United States v. Harkins Builders, 45 F.3d 830 (4th Cir. 1995) (applying

Virginia law).

                                                 17
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 18 of 23 PageID #: 480


       In Baisch, a garnishor obtained a judgment against the defendant and then served a

Missouri court’s garnishment order on the defendant’s bank, ordering the bank to withhold funds

from the account for the entire period of the garnishment until the judgment was satisfied. 507

S.W.3d at 630. The deposit agreement between the defendant and the garnishee bank had an

Illinois choice of law provision. Id. at 631. Under Illinois law, a garnishee bank is only required to

withhold the amounts deposited as of the day of service of the garnishment. Id. The garnishee bank

failed to follow the order of the Missouri court and instead followed Illinois law. Id. at 630. In

deciding whether the garnishor was bound by the Illinois choice of law provision, the court noted

that “[i]n order for a party to be bound by a contract a court must find there was privity of contract,”

a doctrine that “means that a person cannot acquire rights or be subject to liabilities arising under

a contract to which he is not a party.” Id. at 632 (internal quotation marks omitted). The court

found that “[a] garnishment action alone does not create a privity of contract between a garnishee

and a garnishor.” Id. It concluded that “the choice of law clause in the deposit agreement is not

binding upon [the garnishor] because privity of contract did not exist, as [the garnishor] was not a

party to the agreement.” Id.

       Even assuming, arguendo, that Baisch has relevance in this § 1404(a) case, in which federal

law applies, the Court finds it distinguishable. In Baisch, unlike the present case, the garnishor was

not attempting to bring claims to enforce any rights created by the defendant’s contract with the

garnishee. Instead, it sought only to obtain property of the defendant that was (or was soon to be)

indisputably in the possession of the garnishee. Thus, the court in Baisch did not have occasion to

decide whether a garnishor would be permitted to bring an action to enforce particular terms of a

contract while denying that it was bound by other terms in the same contract.

       The facts of Harkins Builders are more similar to those in the present case. In Harkins

Builders, a garnishor initiated a proceeding against a garnishee to attach monies owed by the

garnishee to the judgment debtor under a contract between them. 45 F.3d at 832. The garnishee

                                                  18
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 19 of 23 PageID #: 481


admitted to owing money to the judgment debtor, but it argued that the amount should be reduced

by setoffs allegedly owed by the judgment debtor to the garnishee pursuant to the contract. Id. The

garnishee also argued that the dispute over the amount owed should be resolved through

arbitration, pursuant to an arbitration clause in the contract. Id. Applying Virginia law, the Fourth

Circuit held that the arbitration provision was not binding on the garnishor. Id. at 834-35. The court

reasoned that the garnishor was “a stranger to the contract” and rejected the argument that the

garnishor “stands in the shoes of the judgment debtor.” Id. at 834. It stated, “Following this line of

reasoning to an extreme, the [garnishor] could thus argue that it was entitled to assume the

judgment debtor’s obligations and perform the contract, to earn money that the judgment debtor

would otherwise have been entitled to earn.” Id. The court also found that this would “distort[] the

role of garnishment, which is simply to enforce a judgment against property of the judgment debtor

in the hands of a third person. Id. It also found that on the facts before it, there were other reasons

disfavoring enforcement of the arbitration clause, including judicial economy. Id.

       Although Harkins Builders does provide some support PNC’s position, the Court is not

persuaded that it should be followed here. First, the Court in Harkins Builders was applying

Virginia law, which certainly does not apply here. Second, because Harkins Builders involved an

arbitration clause rather than a forum selection clause, the court in that case did not have occasion

to consider the body of law governing when parties are to be considered “closely related” for

purposes of determining whether a forum selection clause is enforceable against a third party.

Third, as at least one other federal court has, this Court finds the reasoning of the dissenting judge

in Harkins Builders more persuasive than that of the majority.

       The dissenting judge in Harkins Builders noted that although the garnishor does not “step

into the shoes” of the judgment debtor for all purposes, it “does step into the debtor’s shoes for

purposes of calculating the value of the debtor’s property in the hands of the garnishee.” 45 F.3d

at 836 (Phillips, J., dissenting). Judge Phillips then found that to decide whether the garnishor

                                                  19
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 20 of 23 PageID #: 482


should be bound by the arbitration provision, the Court should look to underlying policy concerns.

Id. Judge Phillips found the equities were “overwhelmingly in favor” of holding the garnishor

subject to the arbitration provision, stating:

        An arbitration provision, after all, confers a substantial contractual right for which
        a party often gives valuable consideration. It seems unfair that a garnishee should
        be stripped of her contractual right to demand arbitration on the mere happenstance
        that the person asserting contractual rights against her is a nonparty whose interest
        arises only by virtue of the misfeasance of the garnishee’s creditor. On the other
        hand, there is no unfairness of which the garnishing judgment creditor can complain
        if the contract between garnishee and judgment debtor is construed to require him
        to arbitrate disputes regarding the value of the property the garnishee owes the
        debtor. To be sure, the garnishor might prefer not to be bound by such an arbitration
        provision, but he will just as likely prefer not to be bound by other “substantive”
        provisions of the contract—for example, a clause that permits the garnishee to
        deduct attorneys fees incurred in defense of a garnishment proceeding brought to
        recover monies owed on the contract. There is no qualitative difference between
        the two that makes imposition of the former inequitable while imposition of the
        latter remains equitable, indeed transparently so.

Id. at 837. See also Benson v. Casa De Capri Enters. LLC, No. CV-18-00006-PHX-DWL, 2019

WL 3430159, at *5-*6 (D. Ariz. July 30, 2019) (applying Arizona law) (finding the dissent in

Harkins Builders more persuasive than the majority and enforcing an arbitration clause against

garnishors who were not parties to the contract; stating, “Although [the garnishors] did not receive

a formal assignment from [the defendant/judgment debtor] with respect to their garnishment claim

(which would seemingly be impossible), they are nonetheless exploiting the agreement to claim

its benefits and asserting rights under the policy while at the same time seeking to avoid its binding

terms”) (internal quotation marks and citations omitted).

        Here, like the dissenting judge in Harkins Builders, the Court finds it fundamentally unfair

to permit PNC to assert MAC Meetings’ contractual rights against Cisco, yet deprive Cisco of the

benefit of the forum selection clauses in its contracts merely “on the mere happenstance that the

person asserting contractual rights against [it] is a nonparty whose interest arises only by virtue of

the misfeasance of the garnishee’s creditor.” 45 F.3d at 837 (Phillips, J., dissenting).


                                                 20
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 21 of 23 PageID #: 483


       For all of the above reasons, the Court finds that the forum selection clauses in the

Agreements are binding on PNC in this garnishment action.

               C. PNC’s Garnishment Claims Should Be Severed From the Rest of This
                  Action

       PNC also argues that transfer under § 1404(a) is inappropriate here, because § 1404(a)

contemplates transfer only of an entire “civil action,” and that it would be unfair to transfer this

entire “civil action,” including the consent judgment and any other potential garnishment claims

PNC might have against other parties. In response, Cisco suggests that the Court should sever the

garnishment proceeding from the rest of the action under Federal Rule of Civil Procedure 21,

thereby creating a new civil action, and then transfer that new civil action to the Northern District

of California. The Court agrees with PNC that § 1404(a) contemplates only the transfer of an entire

civil action, and that there is no basis on which to transfer this entire civil action, including the

consent judgment and any other potential garnishment claims PNC might have. However, the

Court also agrees with Cisco that severance under Rule 21 is appropriate so that the garnishment

action may be transferred.

       Rule 21 provides, in relevant part, that “The court may . . . sever any claim against a party.”

Fed. R. Civ. P. 21. “Severance under Rule 21 is committed to the Court’s sound discretion, and in

exercising that discretion, courts typically consider the same general factors elucidating the

§ 1404(a) analysis . . .” Valspar Corp. v. E.I. DuPont de Nemours & Co., 15 F. Supp. 3d 928, 932

(D. Minn. 2014) (internal citation omitted). Where a court is confronted with a confronted with a

forum selection clause that applies to some, but not all, of the claims in an action, the Court may

sever those claims from the others, create a new civil action, and transferred the new civil action

pursuant to 28 U.S.C. § 1404(a). See Valspar, 15 F. Supp. 3d at 931, 935 (severing plaintiffs’

claims against different defendants into two actions based on different forum selection clauses and


                                                 21
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 22 of 23 PageID #: 484


transferring each action to a different court); Hernandez v. Tex. Capital Bank, N.A., No. 07-0726-

CV-W-ODS, 2008 WL 342758, at *4 (W.D. Mo. Feb. 5, 2008) (severing claims and transferring

only some of the claims where one group of plaintiffs were bound by a forum selection clause and

the rest were not). The Court finds that PNC’s garnishment proceedings against Cisco should be

severed from the rest of this case and that the new action should be transferred.

               D. PNC Did Not Waive Its Right to Request a Transfer of Venue by
                  Consenting to the Jurisdiction of the Undersigned

       PNC’s final argument is that Cisco waived its right to demand a transfer of venue by

signing and submitting its Notice Regarding Magistrate Judge Jurisdiction, consenting to have the

undersigned “conduct any and all proceedings in this case, including trial and entry of final

judgment.” PNC cites no cases to support this assertion, and the Court finds it to be without merit.

“[A] defendant does not waive the right to request a transfer of venue under 28 U.S.C. § 1404(a)

by consenting to the jurisdiction of a magistrate judge to decide the case.” Jaramillo v. DineEquity,

Inc., 664 F. Supp. 2d 908, 917 (N.D. Ill. 2009) (granting a motion to transfer venue and rejecting

the plaintiff’s argument that the defendants had waived the right to request a transfer by consenting

the jurisdiction of the magistrate judge; stating, “[t]he parties have only consented that a magistrate

judge, not a district judge, will decide all motions brought before the court-including this motion

to transfer venue”). Accord Jones Real Estate, Inc. v. Avatel Techs., Inc., No. 17-23933-CIV, 2018

WL 1121537, at *7 (S.D. Fla. Mar. 1, 2018).

       IV. CONCLUSION

       For the reasons stated above,

       IT IS HEREBY ORDERED that PNC Bank’s garnishment claims against Cisco Systems,

Inc. are SEVERED from the rest of this action. The Clerk of the Court is directed to establish a

new docket number for the resulting case, to docket this Memorandum and Order as the first entry

in the newly created case, and to attach all documents filed in this case up to the date of this

                                                  22
Case: 4:18-cv-01967-SPM Doc. #: 62 Filed: 07/01/20 Page: 23 of 23 PageID #: 485


Memorandum and Order to that first docket entry. The plaintiff in the newly created case is PNC

Bank, National Association. The defendant in the newly created case is Cisco Systems, Inc.

       IT IS FURTHER ORDERED that Cisco Systems, Inc.’s Motion to Transfer Venue

pursuant to 28 U.S.C. § 1404(a) (Doc. 45) is GRANTED, and the newly created case is

TRANSFERRED to the United States District Court for the Northern District of California.




                                               SHIRLEY PADMORE MENSAH
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 1st day of July, 2020.




                                              23
